Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (7,198,155) in view of Fischer (5,031,768). Claims 1, 3-6 and 8-11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (7,198,155) in view of Kwon (7,992,715) and Fischer (5,031,768). Otsuka et al. discloses a packaging device (Figure 8) for a printer, which is a sheet transportation device, the packing device comprising a first packing portion (52 and/or 52) and a . 
As to claims 2 and 7, Fischer further discloses a mating portion (68) wherein the mating protrusion portion is provided on a base (66) via a first portion (69) between the base and the mating protrusion portion, wherein at a junction between the first portion and the mating protrusion portion, the cross-sectional area size of the first portion is smaller than the cross-sectional area size of the mating protrusion portion.  
As to claims 3 and 8, Fischer and Kwon each disclose the first packing portion (22; 202) further has a base (portion of 68 attached to 22; planar top portion of 202) which supports the mating protrusion portion, and a second portion (juncture of the base with the mating protrusion portion in each) provided between the base and the mating protrusion portion, and at a junction between the second portion and the mating protrusion portion, a cross-sectional area size of the second portion is larger than a cross-sectional area size of the mating protrusion portion.
As to claims 4 and 9, Fischer discloses inclination (tapering) of the mating protrusion portions which also will determine an inherent mating strength.   
As to claims 5 and 10, each prior art discloses molded plastic cushioning material.  

Applicant’s amendments and arguments with respect to the claims have been considered but are moot because the newly employed grounds of rejection appears to meet applicant’s structural limitations in a less complicated manner than the previous rejections. The mating portions of Fischer must be broken to separate two portions of a package.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG